Title: From George Washington to Elisha Sheldon, 25 September 1782
From: Washington, George
To: Sheldon, Elisha


                  Sir
                     
                     Head Quarters Septr 25. 1782
                  
                  On friday next you will move from your Quarters (wherever they may be) with your whole Corps, at such time & manner, as to be at the White Plains positively between sunset & dark—your Men will require provisions for saturday & may be perfectly light.
                  I send you the Paroles & Cr Signs untill the 29th inclusive—you will keep them sacredly to yourself, except when they are to be delivered to the Officers entitled to them, on the several days they are designed for.  I am Sir &c.
                  
               